Citation Nr: 1621157	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  08-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to November 18, 2014, in excess of 70 percent since November 18, 2014. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from May 1968 to May 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the RO in Nashville, Tennessee.

In June 2012 and August 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  As discussed below, the Board has found that the RO ensured substantial compliance with the Board's remand instructions.  


FINDINGS OF FACT

1.  Prior to November 18, 2014, the Veteran's psychiatric disability symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Since November 18, 2014, the Veteran's psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Since January 5, 2012, the schedular TDIU criteria have been met and the Veteran's combined service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.

4.  Prior to January 5, 2012, the schedular TDIU criteria are not met and the Veteran's combined service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  Prior to November 18, 2014, the criteria for a disability rating of 50 percent for the psychiatric disability were met; the criteria for a rating in excess of 50 percent were not met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  Since November 18, 2014, the criteria for a disability rating in excess of 70 percent for the psychiatric disability have not been met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  Since January 5, 2012, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

4.  Prior to January 5, 2012, the criteria for TDIU were not met for any portion of that period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD Rating-Schedular Consideration

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. §§ 4.125, 4.130.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The current appeal arises from a claim of entitlement to service connection for PTSD received at the RO on August 14, 2007.  In the February 2008 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective August 14, 2007.  In an April 14, 2015 rating decision, the RO granted an increased rating of 70 percent, effective November 18, 2014.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Each of the GAF scores assigned in this case have been in the range of 41-50 or in the range of 51-60.  A GAF score in the range of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score in the range of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

A September 13, 2006, Urgent Care Psychiatry Note reveals the Veteran's complaint that his concentration was terrible and he could not focus.  He was found to be oriented x 3.  He was appropriately dressed and groomed; his speech was of normal rate, tone, and rhythm; his language was intact; his mood was described as "pretty good" but with "ups and downs"; and, his affect was constricted and congruent with mood.  The examiner found that the Veteran does not seem to be responding to internal stimuli, nor is he paranoid.  His thought process and associations were logical, linear, and coherent, without loosening of associations, flight of ideas, or ideas of reference.  Thought content was without delusions, obsessions, depersonalization, or derealization.  The Veteran was not suicidal or homicidal.  His insight and judgment were fair.  His memory was intact and his fund of knowledge was average.  The examiner assigned a GAF score of 55 (VBMS record 08/14/2007).

An October 18, 2006, Mental Status Examination revealed the Veteran to be well groomed and oriented in all spheres.  His mood was depressed and anxious, and his affect was sad.  The Veteran became tearful while recalling traumatic events.  Thought processes were logical and coherent.  The Veteran denied hallucinations or delusions of any type.  Psychomotor behavior was unremarkable, as were speech and volume.  He reported suicidal ideation in past (during a divorce) but added he would never attempt to end own life.  His insight and judgement were good.  The examiner assigned a GAF score of 54 (VBMS record 08/14/2007).

A January 16, 2007, Mental Status Examination revealed the Veteran to be casually dressed and well-groomed.  Psychomotor behavior was unremarkable, as were speech rate and volume.  Mood was anxious and depressed.  Affect, although congruent with mood, was restricted in range, and the Veteran became tearful and more anxious when discussing his traumatic experiences.  Thought processes were linear, coherent, and goal directed.  The Veteran denied auditory and visual hallucinations, delusions, and ideas of reference.  He also denied current suicidal or homicidal ideation.  Insight and judgment were intact.  The examiner assigned a GAF score of 55 (VBMS record 04/22/2014).

A February 26, 2007, Psychology Note reveals the Veteran's description of himself as a workaholic.  He added he has to push himself to the point of exhaustion in order to fall asleep at night.  He awakens each night in a "tizzy," afraid and hyper-alert, in a cold sweat, and with a racing heart.  He tosses and turns in his sleep nightly and says he has trauma-related dreams that occur almost every night for several weeks at a time, and that then stop for about a month.  He felt estranged from society and said that, sometimes it seems to him that he is here just in body watching life go by.  He found it difficult to get close to people and tended to avoid engaging with others; his only social contacts are work associates.  He had lost interest in activities he once enjoyed and, in his free time, preferred solitary activities like riding his motorcycle.  He said that anger was his predominant emotion, that he was highly irritable, and that it was difficult for him to concentrate or to sit still for any length of time.  He was constantly alert to perceived danger.  He was uncomfortable in crowds and avoided them.  When in a restaurant he preferred to sit with his back against the wall near an exit where he could observe others.  He would check on noises outside frequently.  Although he had guns in strategic locations "all over the house" he said he stopped carrying a gun while checking on noises two years ago, after his daughter and four grandchildren moved in with him, because he was afraid he might shoot them by accident.  He described an exaggerated startle response to loud noises and sudden movements.  He said he gets along well with his daughter who is "level headed."  He reported having been married three times, each ending in divorce.  The Veteran denied past suicide attempts and interpersonal violence.  He acknowledged having suicidal ideation, without intent, for a short period following his first divorce.  Mental status examination revealed unremarkable speech rate and volume.  Mood was anxious and depressed.  Affect, although congruent with mood, was restricted in range; the Veteran became tearful and more anxious when discussing his traumatic experiences.  Thought processes were linear, coherent, and goal directed.  The Veteran denied auditory and visual hallucinations, delusions, and ideas of reference.  He also denied current suicidal or homicidal ideation.  Insight and judgment were intact. (VBMS record 08/14/2007).

An August 9, 2007, Psychology Note reveals "a severe level of depression."  The Veteran was not suicidal.  The GAF score was 55 (VBMS record 08/14/2007).

The report of VA examination in October 2007 reveals that the Veteran was oriented to person place and time.  His speech was clear, coherent, and of normal rate and volume.  Receptive and expressive communication appeared grossly intact.  There were no signs of circumstantiality, tangentiality, preservation, neologisms, paraphrasias, loose associations, or flight of ideas.  His thought processes showed no unusual ideations, or signs or symptoms of any formal thought disorder.  He reported no hallucinations and denied homicidal and suicidal ideations.  His judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  Cognitive functions were grossly intact.  Immediate verbal memory (four out of four words recalled in one trial), and delayed verbal memory (one out of four words recalled following a ten-minute delay), suggested moderate levels of impairment.  Affect appeared appropriate to content, and mood was described as not good or bad.  He reported decreased appetite, sleep disturbance, loss of interest, feelings of guilt, fatigue, decreased libido, increased irritability, tearfulness, ritualistic checking behavior, paranoia, anxiety, depression, intrusive distressing memories, recurrent distressing dreams, and flashbacks.  The Veteran avoided thoughts, feelings, and conversations associated with trauma.  Scores on the Mood Assessment Scale (a self-report depression inventory) suggested a significant level of depression.  The Mood Assessment Scale was suggestive of a "severe" depression.  The examiner found mild impairment from an occupational viewpoint and moderate impairment from a social viewpoint.  The examiner assigned a GAF of 60.

A November 28, 2007, Psychiatry Note reveals the Veteran was married for the 4th time and felt there was already some discord in the relationship.  He was oriented x 3, well groomed, with good hygiene.  His mood was good and his affect was congruent with mood, appropriate with situation, full in range, and full in intensity.  Speech rate and volume were normal.  Thought processes were logical, linear, and goad-directed.  There was no suicidal ideation or homicidal ideation.  Insight was fair and judgment was adequate.  The examiner assigned a GAF score of 52 (VBMS record 09/04/2007).

A November 29, 2007, Psychiatry Note reveals the Veteran was alert and oriented x 3, well groomed, and with good hygiene.  His mood was "good."  His affect was congruent with mood, appropriate with situation, and full in range and intensity.  His speech was normal in rate and volume.  His thought processes were logical, linear, and goal-directed.  There was no current suicidal or homicidal ideation.  The Veteran denied paranoia, hallucinations, or delusions.  Insight was fair and judgment was adequate.  The examiner assigned a GAF of 52 (VBMS record 04/22/2014).

A February 21, 2008, Psychiatric Evaluation reveals the Veteran denied suicidal or homicidal ideations and had no perceptual disturbances.  He was oriented x 3, appropriately groomed, and without psychomotor retardation or agitation.  Speech was of normal rate and rhythm and language was intact.  Mood was described as fair.  He denied perceptual disturbances such as auditory hallucinations, visual hallucinations, or illusions.  Thought processes and associations were logical, linear, and coherent, without loosening of associations, flight of ideas, ideas of reference, or tangentiality.  Thought content was without delusions, obsessions, depersonalization, or derealization.  He denied suicidal or homicidal ideation.  Insight was good, as was judgment.  Memory was intact and fund of knowledge was average.  The examiner assigned a GAF score of 50 (VBMS record 04/07/2008). 

A May 22, 2008, Psychiatry Note reveals a report of panic attacks three to four times weekly.  The Veteran denied suicidal ideation or homicidal ideation and had no perceptual disturbances.  He was oriented to all spheres.  His mood was fair but a little tense.  His affect was appropriate, full in range and intensity, and congruent with mood.  The Veteran denied any thought or intent to harm himself or others.  He denied hallucinations.  There was no evidence of paranoia or delusional thinking, looseness of associations, or flight of ideas.  Thoughts were goal-directed and logical.  He appeared grossly cognitively intact.  A GAF score of 50 was assigned (VBMS record 04/07/2008).

On the VA Form 9 received in October 2008, the Veteran reported that he was experiencing panic attacks at least two or three times per week and remained extremely anxious most of the time.  He acknowledged that he had been employed at the same place for 40 years, but noted that he was not able to interact with fellow employees or even get along with them.  He also noted that he had been married four times and separated three times, and asserted that he cannot commit himself to anyone or any situation.  He described himself as suspicious of everyone and "can't remember anything.  I stay depressed most of the time."

A March 20, 2009, VA Form 21-4138 reveals the Veteran's report of panic attacks frequently, at least three to four times per week.  He stated that he was extremely anxious most of the time and was no longer employed.  He reported extremely difficult times at his place of employment in getting along with coworkers and management.  He stated he cannot commit to anyone or any situation for any length of time.  He reported having trouble remembering.  He described himself as extremely depressed.

An April 9, 2009, Mental Health Note reveals that the Veteran demonstrated adequate hygiene.  He was irritable and his affect was mildly agitated, but full range.  Speech was intact.  Thought processes were logical, linear, and goal-directed.  Thought content included no current suicidal ideation or homicidal ideation, no current delusions or paranoia, and no hallucinations.  Insight and judgment were adequate.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014). 

An August 12, 2009, Mental Health Note reveals the Veteran demonstrated adequate hygiene.  His mood was "pretty good" and his affect was full.  His speech was intact; his thought process were logical, linear, and goal-directed; his thought content revealed no current suicidal ideation or homicidal ideation, and no current delusions or paranoia.  There were no hallucinations and insight and judgement were adequate.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014).

A November 18, 2009, Mental Health Note reveals the Veteran was oriented x 4; speech was normal and language was intact.  Mood was euthymic, "ok."  Affect was blunted.  Thought processes and associations were normal and coherent; thought content revealed no suicidal or violent ideation; judgment was good; memory was average.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014).

A February 19, 2010, Mental Health Note reveals the Veteran was adequately groomed and oriented x 4.  The Veteran's affect was full, appropriate, and congruent.  Memory for recent and remote events was intact; attention span and concentration were also intact; speech was normal; language was intact; thought process were logical, linear, and goal directed.  The Veteran denied current suicidal or homicidal ideation, intent, or plan.  He denied any auditory or visual hallucinations or symptoms of paranoia.  Insight and judgment were improving.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014).

A May 19, 2010, Mental Health Note reveals the Veteran to be oriented x 4.  His appearance and behavior were good.  His speech was normal; his language was intact.  His mood was "shitty" and his affect was blunted.  There were no perceptual disturbances (hallucinations or illusions).  Thought processes and associations were normal and coherent.  There were no delusions, obsessions, etc.  There was no suicidal ideation or violent ideation.  Insight was good; judgment was good; memory was average.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014).

A November 23, 2010, Mental Health Note reveals the Veteran to be oriented x 3.  He appeared anxious; his mood was described as "fair" and his affect was blunted and congruent with mood.  He was appropriately dressed and groomed, and without psychomotor retardation or agitation.  Speech was of normal rate, tone, and rhythm, and language was intact.  Thought processes and associations were logical, linear, and coherent.  Thought content was without delusions, obsessions, depersonalization, or derealization.  He was not suicidal or homicidal.  His insight was fair and so was his judgment.  Memory was intact and fund of knowledge was average.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014).

A January 25, 2011, Mental Health Note reveals the Veteran to be oriented to person, place, time, and situation, and to be well groomed.  Speech was conversational in terms of volume, speed, and rhythm, with no dysarthria.  His mood was "fair" and his affect was blunted and congruent with mood.  Thought Processes were goal directed without circumstance or tangent.  There was no suicidal ideation or homicidal ideation; there were no delusions, paranoia, or hallucinations.  Insight and judgement were fair.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014).

An April 18, 2011, Emergency Department Note reveals the Veteran was admitted for a panic attack (VBMS record 04/22/2014).

A July 26, 2011, Mental Health Note reveals the Veteran to be alert and oriented x 4.  He was groomed, with good eye contact, and normal speech.  His mood was "great" and his affect was full and congruent.  He denied suicidal ideation or homicidal ideation.  Insight and judgment were fair.  He was cognitively intact.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014).
 
A November 1, 2011, Mental Health Note reveals the Veteran to be oriented x 3.  His speech was regular in rate and rhythm.  His mood was slightly dysphoric.  His affect was blunted and his memory was grossly intact.  Thoughts were logical and goal directed.  He denied self-directed violence ideation or homicidal ideation, plans, or intent.  Judgment was fair.  He denied auditory or visual hallucinations.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014).

A November 16, 2011, Mental Health Note reveals the Veteran to be neatly groomed.  His affect was appropriate to thought content; his mood was slightly anxious.  There was no evidence of imminent harm to himself or others and it was the examiner's opinion that the Veteran was currently a low short-term risk.  Thought processes were coherent and logical with no evidence of formal thought disorder.  The Veteran denied hallucinations or delusions, and was alert and oriented.  Judgment and insight were estimated to be fair (VBMS record 04/22/2014).

A January 17, 2012, Mental Health Note reveals the Veteran to have good grooming and hygiene.  No abnormal psychomotor behavior was noted.  Speech was spontaneous, with normal rate and tone.  He was coherent and communicative.  His mood appeared minimally anxious with congruent affect.  Thought processes were logical and goal directed with appropriate content.  He was oriented to person, place, and situation.  Impulse control, insight, and judgement were felt to be good.  The examiner assigned a GAF score of 50 (VBMS record 04/22/2014).

A June 1, 2012, Mental Health Note reveals the Veteran to be oriented to all spheres.  He was appropriately groomed and dressed.  There was no psychomotor agitation/retardation noted.  Speech was normal.  Mood was euthymic with a congruent affect; thought processes were logical, linear, and goal directed; thought content was negative for suicidal/homicidal ideations, auditory/visual hallucinations, delusions, and paranoia; cognition was intact; insight and judgment were good.  The examiner assigned a GAF score of 60 (VBMS record 04/22/2014).

The report of a July 9, 2012, VA examination reveals the Veteran's report of having poor relationships with his son and daughter by his first wife.  The Veteran reported having one good friend with whom he talks by phone, about once per week.  He sometimes runs into people he knows (through work or elsewhere) when he goes out to eat.  He prefers spending time alone.  He watches TV, uses the computer, eats out, and sometimes reads.  He was alert and oriented to person, place, time, and situation.  His mood appeared mildly anxious and mildly irritable.  His affect was congruent with mood.  Thought associations were relevant and goal directed.  Thought content was normal and non-delusional.  He denied suicidal ideation.  He endorsed occasional, brief, homicidal ideation with no plan and no intent, when he becomes very angry.  The Veteran reported no hallucinations and none were elicited during interview.  His speech was normal in rate, normal in volume, and syntactically appropriate.  

The Veteran reported waking upset from nightmares two to three times per week and had difficulty returning to sleep afterwards.  He reported having episodes of panic during waking hours "every now and then."  Symptoms were noted to be initially mild to moderately-severe, and had worsened to moderately-severe before, during, and after a divorce in 2009, but had since improved to mild.  According to the examiner, in 2007, social functioning was moderately impaired, as reflected in marital discord that culminated in divorce in 2009 and remained moderately impaired.  The Veteran continued to have strained relationships with two children from his first marriage, due in part to their own issues.  He maintained limited friendships.  Irritability and anger due to PTSD remained prominent symptoms and the Veteran reported that panic episodes were generally precipitated by anger at other people's stupidity or insensitivity.  As such, he avoided crowds but remained able to eat out and shop late at night.  The examiner noted that GAF scores began in the 52-55 range in 2007, decreased to a consistent 50 between May 2008 and January 2011, and averaged 55 since July 2011 (varying between 50-60).  The most recent GAF in the record was 60 in June 2012 and today was assessed to be 57.

The examiner noted that, while PTSD contributed to irritability and the Veteran preferred to work alone, the Veteran remained employed until 2008 when he qualified for and elected retirement by age (60 years) and by length of service (41 years at one company).  The examiner found that the symptoms were consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  

A September 10, 2012, Mental Health Note reveals the Veteran to be oriented to person, place, time, and situation.  His mood was good and his affect was congruent with mood.  There was no psychomotor agitation.  His speech was spontaneous, with normal rate, rhythm, and volume.  His thoughts were logical and goal directed.  There were no auditory or visual hallucinations or delusions.  He denied suicidal ideation or homicidal ideation.  Insight and judgment were fair.  The examiner assigned a GAF score of 55 (VBMS record 04/22/2014).

A May 1, 2013, Mental Health Note reveals the Veteran to be grossly oriented with normal speech, linear thoughts, adequate attention, with fund of knowledge and vocabulary consistent with his age and level of education.  He denied hallucinations, suicidal ideation, or homicidal ideation.  His affect was "frustrated."  The examiner assigned a GAF score of 55 (VBMS record 04/22/2014).

An August 7, 2013, Mental Health Note reveals a GAF score of 59 (VBMS record 04/22/2014).

A May 15, 2014, Mental Health Note reveals that thoughts of suicidal ideation are a permanent fixture for the Veteran.  The examiner opined that unalterable demographics and psychiatric history indicate that this Veteran is in a high risk category compared to the general population.  However, the Veteran denied any active suicidal ideation or homicidal ideation, intent, or plan, and noted that he had never attempted either before.  Hospitalization was discussed but was thought not to be necessary at that time.  The Veteran endorsed PTSD symptoms including nightmares, hypervigilance, avoidance, and flashbacks.  He endorsed neurovegetative symptoms including insomnia, anhedonia, anergia, dysphoria, and anorexia.  He was noted to be well developed, reasonably groomed, in no apparent distress, grossly oriented, cooperative to examination, showing normal speech, linear thoughts, adequate attention, with fund of knowledge and vocabulary consistent with age and level of education.  His mood was "tired" and affect was irritable/angry (Virtual VA record 04/09/2015).  

A June 26, 2014, Mental Health Note reveals the Veteran to be reasonably groomed, in no apparent distress, alert, grossly oriented, showing normal speech, linear thoughts, adequate attention, with fund of knowledge and vocabulary consistent with age and level of education.  The Veteran denied suicidal ideation or homicidal ideation.  His affect was mildly irritable (Virtual VA record 04/09/2015).  

An August 26, 2014, Mental Health Note reveals the Veteran endorsed PTSD symptoms, including nightmares, hypervigilance, avoidance, and flashbacks.  He denied neurovegetative symptoms including insomnia, anhedonia, anergia, dysphoria, and anorexia.  Examination revealed him to be reasonably groomed, in no apparent distress, alert, grossly oriented, with normal speech, linear thoughts, adequate attention, with fund of knowledge and vocabulary consistent with age and level of education.  The Veteran denied suicidal ideation or homicidal ideation.  His mood was "not bad" and his affect was mildly irritable.  He denied hallucinations (Virtual VA record 04/09/2015).

The report of a November 18, 2014, PTSD examination reveals the examiner's opinion that the criteria for a 70 percent were met.  The examiner found that, since previous examination, the Veteran remained living alone.  He had an angry falling out with former friends and no longer considered these people to be his friends.  He stated there was no one in his life at present, even casual acquaintances, and he denied the need or desire for anyone in his life.  He denied any activity of any kind during the day.  He denied any hobbies or interests of any kind, denied any daily activities, and denied watching television or listening to music.  

PTSD symptoms included moderate recurrent, involuntary, and intrusive distressing memories.  The Veteran reported daily thoughts of Vietnam combat so pervasive that he characterized this as one of the few things he ever thinks about.  He stated such thoughts are easily triggered by a sight or smell similar to those experienced in Vietnam.  He reported moderate to severe recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic events.  He reported nightly nightmares of Vietnam, stating that the older he gets, the worse the nightmares get.  He reported severe intense prolonged psychological distress at exposure to internal or external cues that symbolize or resemble aspects of the traumatic events.  The Veteran reported anger in response to nightmares and intrusive recollections such that he starts having angry thoughts of hurting or killing others.  He denied any plans or intent to act on these thoughts, and added this is one of the reasons he tends to isolate himself.  He reported marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events.  He reported moderate avoidance of thoughts, feelings, or conversations about military traumas.  The Veteran reported severe persistent and exaggerated negative beliefs or expectations about oneself or others.  The Veteran sees people as meddlesome and untrustworthy.  

The Veteran reported persistent distorted cognitions about the cause or consequences of the traumatic events that lead him to blame him/herself or others and a severe persistent negative emotional state.  He remains angry much of the time, by his self-report as well as his presentation on the day of the examination.  He has severe feelings of detachment or estrangement and he denies any need for human companionship or association of any kind.  He has severe markedly diminished interest or participation in significant activities.  He reported complete anhedonia, and asserted he has no interests other than remaining alone as much as possible.  He has severe irritable behavior and angry outbursts.  The Veteran admitted to angry verbal exchanges between him and his former friends, resulting in severance of any relationship with them.  When asked to describe his panic attacks, he characterized these as his being so angry with others he starts having thoughts of harming them.  He stated, "I'd like to kill somebody, I get so mad I just want to (long pause) do stuff to people."  He denied plans or intent to act on these thoughts, and spoke of his coping by isolating himself away from others.  He gave a specific example of his neighbor who has frequently threatened to sue the Veteran, and then steals pears out of the Veteran's pear trees.  The Veteran reported moderate hypervigilance and stated that he remains fearful that someone could attack and harm him, and he therefore remains ever ready for such an attack, stating, "I just want a fair chance."  He avoids going to places crowded with people out of this fear. 

The Veteran reported mild problems with concentration and had limited concentration for new tasks, though he functions well in highly rehearsed tasks such as driving.  The Veteran reported moderate sleep disturbance.  He sleeps only when tired and no longer maintains a sleep schedule.  He sleeps briefly, and reported he does not experience sleep as restful, awakening in sweats from sleep much of the time.  The Veteran also characterized his awakenings as fraught with panic attacks, such as feeling smothered and also being angry. 

The Veteran reported mild auditory and visual hallucinations stating he at times hears voices whispering, and at other times hears someone call his name.  He will think he sees a deceased friend fleetingly and will look back only to see no one is there.  

Symptoms associated with PTSD were said to include a depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and persistent delusions or hallucinations.  The Veteran's appearance indicated good attention to personal hygiene; he gave no indication of symptoms of thought disorder at the time of examination.  His speech was of normal rate, rhythm, and volume.

The report of a November 18, 2014, TDIU examination reveals that the Veteran's ability to understand and follow instructions, to retain instructions, and to sustain concentration to perform simple tasks, is considered unimpaired.  His ability to sustain concentration to task persistence and pace is considered mildly impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public, is considered moderately to severely impaired.  His ability to respond appropriately to changes in the work setting is considered moderately to severely impaired. 

After a review of all of the evidence, the Board finds that a 50 percent rating, but not higher, is warranted prior November 18, 2014.  The Board notes that the essential distinction between the 30 percent currently assigned and a 50 percent rating appears to be centered on whether significant functional impairment is intermittent or constant.  The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not.  Rather, they describe a more consistent or ongoing reduced reliability and productivity.  For reasons next described, the Board finds that the evidence more closely approximates occupational and social impairment with reduced reliability and productivity than it does the criteria for a 30 percent rating.

While many of the clinical findings have been essentially normal, or demonstrating only mild symptomatology, the Veteran has frequently been noted to have an abnormal affect, described as "blunted," "constricted," "restricted," etc.  The Board finds these descriptions as like or similar to "flattened."  

The Veteran's symptomatology prior to November 18, 2014 was like or similar to panic attacks more than once a week.  As noted above, the Veteran has described panic attacks at least two or three times per week, and at least three to four times per week.  An April 18, 2011, Emergency Department Note reveals the Veteran was admitted for a panic attack, which at least confirms that they are present and they are concerning enough for the Veteran to seek medical treatment.  Moreover, a February 26, 2007, psychology note reveals the Veteran's account that he awakens each night in a "tizzy," afraid and hyper-alert, in a cold sweat, and with a racing heart.  While this may be consistent with chronic sleep impairment, it is also consistent with a panic attack.  The Board acknowledges that the Veteran reported to the July 2012 VA examiner panic attacks "every now and then"; however, this description is imprecise and does not contradict the more precise descriptions given elsewhere.  The Board is also cognizant of the finding of the November 2014 examiner that the Veteran's particular presentation can result in the underreporting of symptoms.  

The Veteran's symptomatology prior to November 18, 2014, was like or similar to disturbances of motivation and mood.  While the Veteran at times reported that his mood was good, or described his mood in ambivalent terms, the Veteran frequently described a depressed, anxious, or irritated mood.  A February 26, 2007, Psychology Note reveals that anger was his predominant emotion and that he was highly irritable.  Moreover, specific testing conducted by the October 2007 VA examiner suggested "severe depression."  

The Board acknowledges that the Veteran's memory has generally been assessed as intact or average by clinicians; however, the Veteran certainly believes that he has difficulties in this area, as he has described In a September 13, 2006, Urgent Care Psychiatry Note that his concentration was terrible and he could not focus.  Moreover, specific testing conducted by the October 2007 VA examiner revealed "moderate levels of impairment."  

Finally, there appears to be no ambiguity in the evidence that the Veteran has always had symptomatology like or similar to a "difficulty" in establishing and maintaining effective work and social relationships.  The evidence establishes a long history of failed marriages, and the friendships which the Veteran has described throughout the period on appeal have been strained, and had apparently all ended by the time of the November 2014 examination.  

Of course, the Board acknowledges that there are many areas of function in which the Veteran had little or no impairment prior to November 18, 2014, or in which not even the 30 percent criteria were met.  These include areas such as judgment, insight, orientation, and speech.  However, balanced against these relatively unaffected areas are symptoms consistent with a rating even higher than 50 percent.  The Veteran has consistently been noted to manifest suicidal ideation without plan or intent.  

While the Board acknowledges that the July 2012 VA examiner specifically selected the 30 percent rating criteria as most appropriate, this is ultimately a decision to be made by the adjudicator not by a medical professional.  Moreover, the examiner's finding appears to have been limited to his occupational impairment.  The examiner provided a separate assessment of social impairment, which was found to be moderately impaired.  Here, the Board finds that the evidence in favor of a 50 percent rating prior to November 18, 2014, has attained the point of relative equipoise with the evidence against.  With resolution of all reasonable doubt in favor of the claim, the Board concludes that a 50 percent rating is warranted.  

While an increased rating of 50 percent is warranted, the Board finds that the criteria for a 70 percent rating are not warranted prior to November 18, 2014.  The Veteran's symptomatology during this period was generally affecting the areas of mood and family relations.  The Veteran was able to maintain employment until he retired.  While he has reported difficulties dealing with people in all environments, he was apparently able to control his behavior to the extent necessary to satisfy his employer.  

Moreover, during this period, there are no symptoms like or similar to obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or "inability" (as distinguished from "difficulty") to establish and maintain effective relationships.  

Regarding symptoms appropriate to a 100 percent rating, the Board acknowledges the November 2014 examiner checked the box indicating the presence of "persistent delusions or hallucinations," however, such symptomatology had not been described in the clinical record prior to this report, and had been repeatedly denied by the Veteran.  Indeed, the description of these symptoms in the November 2014 report was of "mild auditory and visual hallucinations" described as hearing voices whispering or calling his name, and seeing a deceased friend "fleetingly."  This description is of occasional symptomatology and not persistent symptomatology.  The Board finds that, in the full context of the report, the Veteran's symptomatology is not like or similar to persistent delusions or hallucinations.

The Board also finds that, at no time pertinent to this appeal, have the Veteran's symptoms been like or similar to gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  In short, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time.  

As an increased rating has been assigned for the service-connected mental disability, the Board has considered the applicability of any level of Special Monthly Compensation (SMC).  Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  However, in this case, there is no single disability or combination of disabilities that would warrant any level of SMC.

In sum, the Board finds that, prior to November 18, 2014, a disability rating of 50 percent is warranted, but since November 18, 2014, a disability rating in excess of 70 percent is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine and has applied it as warranted.  To the extent of any higher rating, the preponderance of the evidence is against the claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD Rating-Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, suicidal ideation, social withdrawal, depressed mood, anxiety, panic attacks, suspiciousness, chronic sleep impairment, and problems with memory and concentration, and mild delusions or hallucinations, are included in the rating schedule, and the assigned ratings specifically consider the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  

The Board acknowledges that the Veteran has reported chest pain when he experiences panic attacks.  However, the November 2014 VA examiner stated that, because a specific cause has not been found, and only one potential cause (i.e. cardiac arrhythmia) has been ruled out, examiner could not ascertain a specific cause for this without resorting to mere speculation.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for mental disorders inadequate.  

Schedular TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The term 'substantially gainful occupation' is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans' Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  The Board is bound in its decisions by the regulations, the Secretary's instructions, and the precedent opinion of the chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 2002).  

In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

Here, the Veteran is in receipt of a combined rating of 50 percent from August 14, 2007 to January 5, 2012.  A combined rating of 80 percent is in effect from February 5, 2012 to November 18, 2014 and a combined rating of 90 percent since November 18, 2014.  Thus, the schedular criteria for TDIU are met since February 5, 2012.  

The Veteran reported on the VA Form 21-8940 that his last date of full-time employment was October 17, 2008, and that he had worked on a full-time basis since October 1967.  

As noted above, this case was remanded to obtain a medical opinion regarding employability.  The report of VA examination on November 18, 2014, reveals the examiner's assessment of the Veteran's occupational abilities as moderate to severe impairment in the ability to respond appropriately to coworkers, supervisors, or the general public, moderate to severe impairment in the ability to respond appropriately to changes in the work setting, as well as mild impairment in the ability to sustain concentration to task persistence and pace.  As discussed in more detail below, the examiner did not provide the requested opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  Rather, the examiner described the functional impairment resulting from the Veteran's psychiatric disorder, noting that she was precluded from offering such an opinion by cited provisions of the VA Adjudication Procedure Manual.  The examiner also did not address functional impairment resulting from the Veteran's service-connected coronary artery disease, stating: "Examiner by license is not qualified to comment on effects of medical conditions on his employment."  Rather than obtain a supplemental opinion, the RO administratively denied the claim based on the Veteran's failure to return the VA Form 21-8940, evidence which he subsequently provided.  

After a review of all of the evidence, the Board finds that, since January 5, 2012, the combination of the service-connected psychiatric disability and the service-connected coronary artery disease has rendered the Veteran unable to secure or follow a substantially gainful occupation. 

The Veteran's work history and experience, while long in duration, appears to be quite limited in scope.  He reports that he worked at a glass factory, primarily as an inspector, for 25 years, and he retired in 2008.  The evidence reveals that the Veteran's coronary artery disease has substantially restricted his physical activities.  The report of VA examination in April 2012 reveals that he experiences dyspnea and fatigue with minimal activities consistent with eating, dressing, taking a shower, and slow walking.  The Veteran reported that he had been short of breath when working, and this was not always relieved by inhalers.  He reported that he was currently unable to lift more than five pounds, he does no household chores, and has to hire people to clean the house and mow the lawn.  

In addition to the substantial restrictions in physical activities, the Veteran also has a substantial degree of impairment in performing non-physical activities, due to his psychiatric symptomatology, which limits his ability to engage in social interactions and limits his ability to concentrate.  

It is clear that a TDIU claimant need not be a total "basket case" before there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

Here, in light of the Veteran's limited scope of work experience and training, his substantial physical limitations, and his significant social limitations, the Board finds that the evidence in favor of TDIU entitlement has attained relative equipoise with the evidence against the claim.  With resolution of all reasonable doubt in favor of the claim, the Board finds that TDIU is warranted since January 5, 2012.  However, prior to January 5, 2012, TDIU on a schedular basis is precluded as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Extraschedular TDIU Consideration

The Board itself cannot assign an extra-schedular rating in the first instance.  The Board's consideration is limited to whether to refer the case to the Director of Compensation and Pension Service for an extra-schedular evaluation.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16(a) are not met).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board observes that, while entitlement to an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1), and entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), are similar, they are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  A TDIU on an extraschedular basis merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  See VAOPGCPREC 6-96. 

Prior to January 5, 2012, service connection was not in effect for coronary artery disease.  Therefore, his coronary artery disease symptomatology cannot be considered in determining whether he was unemployable.  As discussed above, the Veteran's physical impairment due to coronary artery disease is the primary factor in finding that he is currently unable to secure or follow a substantially gainful occupation.  

As also discussed above, the evidence prior to the November 18, 2014 VA examination reveals essentially no more than moderate occupational impairment resulting from the Veteran's mental symptomatology.  Moreover, the type of symptoms demonstrated, such as irritability, suicidal ideation, social withdrawal, depressed mood, anxiety, panic attacks, suspiciousness, chronic sleep impairment, and problems with memory and concentration, are consistent with the rating schedule; and, the degree of symptoms demonstrated is consistent with the 50 percent rating assigned.  The Board also notes that the level of psychiatric symptomatology had remained relatively consistent until the November 2014 examination, which is after the period under consideration here.  This is persuasive evidence that, despite his retirement in 2008, his service-connected mental disability did not render him unable to secure or follow a substantially gainful occupation prior to January 5, 2012.  

In sum, the Board finds that, while the Veteran's service-connected disability impaired his ability to engage in the type of occupation for which his training and experience prepared him, it did not render him unable to secure or follow a substantially gainful occupation.  As such, the Board concludes that referral of this claim for extraschedular consideration prior to January 5, 2012, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The Veteran does not assert that there has been any deficiency in the notice provided to him in October 2014 regarding the matter of TDIU entitlement under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  On a VA Form 21-8940 received on May 12, 2015, the Veteran indicated that he is receiving disability benefits from the Social Security Administration (SSA).  However, he also indicated that this is due to chronic obstructive pulmonary disease (COPD), which is not a service-connected disability.  See also discussion in April 2012 VA examination report.  Accordingly, an attempt to obtain SSA records is not necessary.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding these claims.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by taking additional actions to provide notice and obtain outstanding treatment records.  The RO also obtained a VA examination and medical opinion regarding employability.  

While the examiner did not comply with the Board's request to "opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation," the examiner gave the reason for this as being against VA policy, in particular, the VA Adjudication Procedure Manual which instructs: "do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities" as the responsibility for this decision rests solely with the rating activity.  See M21-1MR,
III.iv.3.A.9.f.  Instead of the requested opinion, the examiner provided detailed descriptions of the functional impairment caused by the service-connected PTSD.  The Board finds that the determination to not provide the requested opinion was adequately explained and the RO substantially complied with the Board's remand instructions.  

The Board also acknowledges that the November 2014 VA examiner did not assign a GAF score as specifically requested in the remand.  However, the Board notes that there are numerous GAF scores in this case which have been quite consistent.  In light of the detailed description of the Veteran's symptoms and level of impairment, the Board finds that there is no prejudice to the case in the failure to provide a GAF score.  


ORDER

Prior to November 18, 2014, a disability rating of 50 percent, but not higher, for the psychiatric disability is granted.

Since November 18, 2014, a disability rating in excess of 70 percent for the psychiatric disability is denied.  

Since January 5, 2012, a TDIU is granted.

Prior to January 5, 2012, a TDIU is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


